          Case 2:20-cr-00009-JAD-VCF Document 86 Filed 04/15/20 Page 1 of 5




 1
 2                             UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                             Case No.: 2:20-cr-00009-JAD-VCF
 6                          Plaintiff,                                    Order
 7   v.
 8   CHIVAS GRAVES,
 9                         Defendant.
10
11         On May 29, 2019, Defendant Chivas Graves was charged by complaint with conspiracy to
12 distribute a controlled substance, in violation of Title 21, United States Code, Sections 846,
13 841(a)(1), and 841(b)(1)(A)(viii). Docket No. 1. On May 31, 2019, Defendant made his initial
14 appearance before this Court. Docket No. 11. The Court appointed counsel to represent Defendant
15 and, after counsel for the United States and for Defendant said they were ready to proceed, the
16 Court held a detention hearing. Id.
17         After hearing the representations of counsel, the Court ordered Defendant detained, as a
18 risk of nonappearance and danger to the community, pending trial. Id. The Court found:
19                Based on the charge in the Complaint, there is a rebuttable
20                presumption that the defendant is a risk of nonappearance and a
                  danger to the community. Additionally, the defendant and his wife
21                provided inconsistent information to Pretrial Services regarding
                  several different areas. The defendant told Pretrial Services that
22                they have been living at their residence for 8-12 months. The
23                defendant's wife stated they have been living at their residence for 2
                  years. The defendant told Pretrial Services that he has been
24                unemployed for the past couple of months. The defendant's wife
                  stated that the defendant has been unemployed for the length of their
25                relationship. The defendant talked about working side jobs and
26                being a songwriter. The defendant's wife did not mention any of
                  that information. The defendant told Pretrial Services that he is
27                prescribed Albuterol for breathing problems. The defendant's wife
                  stated that the defendant is not under the care of any physician and
28                is not taking any prescribed medicine. The Court relies upon a
                                                    1
           Case 2:20-cr-00009-JAD-VCF Document 86 Filed 04/15/20 Page 2 of 5



                   defendant to be candid with Pretrial Services. If the defendant is not
 1
                   candid with Pretrial Services, then the Court cannot rely upon that
 2                 defendant to follow conditions of release. The defendant has four
                   felony convictions and two misdemeanor convictions. At least two
 3                 of the felony convictions are drug-related and another is false
                   imprisonment. One of the misdemeanor convictions involves a
 4
                   failure to appear. The defendant's residence is where the drugs and
 5                 guns in the instant case were sold. The defendant provided the drugs
                   that his co-defendant sold to the undercover agent. The defendant
 6                 stated that he sells guns and drugs together with his co-defendant.
                   The defendant further stated that he provides the drugs and his co-
 7
                   defendant provides the guns. As a result, the Court finds that the
 8                 defendant has not rebutted the presumption in this case and there are
                   no conditions or combination of conditions that the Court could
 9                 fashion at this time to reasonably assure the defendant's future
                   appearance in Court or to protect the community against the risk of
10
                   danger posed by the defendant. Accordingly, the defendant is
11                 ORDERED DETAINED pending trial.

12 Docket No. 22 at 3.
13         On January 21, 2020, a grand jury sitting in Las Vegas, Nevada issued a criminal

14 indictment charging Defendant with one count of conspiracy to distribute methamphetamine, in
15 violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(viii), and 846; one count
16 of distribution of methamphetamine, in violation of Title 21, United States Code, Sections
17 841(a)(1) and (b)(1)(A)(viii) and Title 18, United States Code, Section 2; one count of distribution
18 of methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1) and
19 (b)(1)(A)(viii); and two counts of possession of a firearm by a prohibited person, in violation of
20 Title 18, United States Code, Sections 922(g)(1)( and 924(a)(2). Docket No. 59.
21         On January 24, 2020, Defendant filed his first motion to reopen his detention hearing,

22 pursuant to 18 U.S.C. § 3142(f). Docket No. 66. In that motion, Defendant made representations
23 that certain information constituted new, material information that was unknown at the time of the
                     1
24 detention hearing. Id. at 2, 3-4. In its response to Defendant’s motion, the United States pointed
25 out that the information Defendant submitted in his motion was not, in fact, new information and
26
   1
27 hearingDefendant’s  attorney, Dustin Marcello, was the attorney who appeared at the detention
           and made arguments on behalf of Defendant. Docket No. 11. Mr. Marcello also submitted
28 the motion to reopen Defendant’s detention hearing. Docket No. 66.

                                                     2
           Case 2:20-cr-00009-JAD-VCF Document 86 Filed 04/15/20 Page 3 of 5




 1 had been both discussed in the Pretrial Services report and presented at the detention hearing.2
 2 Docket No. 76 at 3. Defendant’s reply was due on February 14, 2020. Docket No. 71. Despite
 3 the fact that the United States’ response clearly indicated that Defendant, through his counsel,
 4 made a misrepresentation in his motion, Defendant, through his counsel, failed to file a reply. See
 5 Docket.
 6          The Court found that the exact issue presented in Defendant’s motion to reopen had been
 7 specifically addressed in the Pretrial report and his detention hearing. Docket No. 77 at 5. The
 8 Court admonished Defendant’s counsel that the Court “expects him to comply with Nevada Rule
 9 of Professional Conduct 3.3(a) and all other rules of professional conduct at all times while
10 practicing before this Court,” and that “[f]ailure to do so in the future may result in sanctions.” Id.
11 at 6.
12          On March 20, 2020, Defendant, through his counsel, filed a second motion to reopen his
13 detention hearing, which he characterized as an emergency. Docket No. 80. The motion asked
14 the Court to grant Defendant temporary release pursuant to 18 U.S.C. § 3142(i) because of the
15 COVID-19 pandemic. Id. Specifically, the motion submitted that Defendant “has a heightened
16 risk of contracting severe forms of the COVID-19 virus because of his diagnosed severe
17 diabetes…” Id. at 2, 12 (emphasis added). Notably, Defendant provided no proof of medical
18 condition.    Additionally, the statement regarding Defendant’s “diagnosed severe diabetes”
19 contradicted Defendant’s own prior statements. In his interview with Pretrial Services at the time
20 of his arrest, Defendant was asked about his health and said nothing about diabetes; in fact, he said
21 he was not under the care of a physician. Additionally, Defendant’s wife confirmed that Defendant
22 was not under the care of a physician and not taking any prescribed medicine – she, too, mentioned
23 nothing about diabetes.
24
25
   2
26 motion The  Assistant United States Attorney (“AUSA”) who wrote the response to Defendant’s
          is a different AUSA than the one who appeared at the detention hearing. See Docket Nos.
27 11, 76. Nonetheless, the AUSA who wrote the response was able to represent to the Court the
   information that was in the Pretrial report and what was argued by Defendant at the detention
28 hearing.

                                                      3
           Case 2:20-cr-00009-JAD-VCF Document 86 Filed 04/15/20 Page 4 of 5




 1         As a result, on March 25, 2020, the Court ordered Mr. Marcello to show cause in writing,
 2 no later than April 3, 2020, why he should not be sanctioned in a court fine not greater than $1,500
 3 for failing to comply with the Court’s order regarding Nevada Rule of Professional Conduct 3.3(a).
 4 Docket No. 81 at 4.
 5         Mr. Marcello has now filed his response to the Court’s order to show cause. Docket No.
 6 82. He has also filed certain of Defendant’s medical records, along with a sealed motion for leave
 7 to file the records under seal.3 Docket No. 85. The Court finds that Defendant’s medical records,
 8 Docket Nos. 85-1 and 85-2, are appropriately filed under seal. Accordingly, the Court GRANTS
 9 Defendant’s motion to seal.        Docket No. 85.      The motion to seal itself, however, was
10 inappropriately filed under seal. Therefore, the Court INSTRUCTS the Clerk’s Office to unseal
11 the motion to seal, Docket No. 85, while the attachments to the motion, Docket Nos. 85-1 and 85-
12 2, remain under seal.
13         In response to the Court’s order to show cause, Mr. Marcello submits that Defendant was
14 diagnosed with diabetes while in custody in Pahrump and he did not believe he had time to obtain
15 medical records prior to filing his motion. Docket No. 82 at 3. This failure, however, “deprives
16 the Court of its ability to meaningfully evaluate the medical claims made and whether those claims,
17 weighed in light of the potential health risks posed by COVID-19, have a bearing on the Court’s
18 consideration of whether there are [appropriate] conditions of release” that the Court can impose.
19 United States v. Redmond, 2020 WL 1436958, at *1 (D.Nev. March 24, 2020). The records now
20 submitted support Mr. Marcello’s statement that Defendant was diagnosed with diabetes while in
21 custody; however, they do not support the claim in the motion to reopen that Defendant has been
22 diagnosed with “severe” diabetes. Docket Nos. 85-2, 85-3.4 While the Court has concerns about
23 Mr. Marcello’s submissions, the Court will not, in its discretion, sanction him at this time.
24   3
            Throughout his motion to seal, Mr. Marcello repeatedly refers to the “Magistrate.” See
25 century.No.
   Docket        85. There have been no “magistrates” in the federal system for more than a quarter
              See, e.g., Taddeo v. American Invsco Corp., 2015 WL 751072, *2 n.2 (D. Nev. Feb. 20,
26 2015)   (discussing Williams v. City of Mesa, 2010 WL 2803880, *2 n.1 (D. Ariz. July 15, 2010)).
   When parties choose to use titles in filings before this Court, the Court expects them to use correct
27 titles.
   4
            Regarding his initial motion to reopen, Mr. Marcello submits that he “simply forgot” that
28 he had already   presented to the Court the information he submitted as new. Docket No. 82 at 5.
                                                     4
           Case 2:20-cr-00009-JAD-VCF Document 86 Filed 04/15/20 Page 5 of 5




 1         Accordingly,
 2         The Court DISCHARGES the order to show cause.                 Docket No. 81.      The Court
 3 ADMONISHES Mr. Marcello that he must comply with all Rules of Professional Conduct.
 4 Additionally, the Court GRANTS Defendant’s motion to seal. Docket No. 85. The medical
 5 records at Docket Nos. 85-1 and 85-2 will remain UNDER SEAL.                     Finally, the Court
 6 INSTRUCTS the Clerk’s Office to unseal the motion to seal itself, Docket No. 85, while the
 7 attachments to the motion, Docket Nos. 85-1 and 85-2, remain under seal.
 8         IT IS SO ORDERED.
 9         DATED: April 15, 2020.
10
11
12                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26 Even   if “forgetting” did constitute a reason to submit a false statement to the Court, which it does
   not, Mr. Marcello does not indicate why he failed to correct his submission once the United States
27 filed its response that clearly indicated he had previously presented the information. See Nevada
   Rule of Professional Conduct 3.3(a)(1) (A lawyer shall not knowingly “fail to correct a false
28 statement of material fact or law previously made to the tribunal by the lawyer”).

                                                     5
